DAVIDSON, Commissioner.
This is a conviction for the unlawful sale of whisky in a dry area; the punishment, a fine of $100 and thirty days in jail.
The state called as its witness the purchaser named in the information as the person to whom the appellant sold the whisky. The witness denied that he bought any whisky from the appellant, or that the appellant sold him any whisky. The testimony of this witness tends strongly to show that appellant was the agent of the alleged purchaser in obtaining whisky for him. In any event, there is no testimony contradicting that of the alleged purchaser.
As here presented, there is no evidence sustaining the allegations of the information.
The evidence being insufficient to sustain the conviction, the judgment is reversed and the cause remanded.
Opinion approved by the Court.